Citation Nr: 0118026	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a permanent and total rating for 
nonservice-connected pension benefits; to include the issue 
of entitlement to an extraschedular nonservice-connected 
disability pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1972 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied 
entitlement to nonservice-connected pension.  The veteran 
submitted a notice of disagreement in November 1998, and the 
RO issued a statement of the case in December 1998.  The 
veteran submitted a substantive appeal in May 1999.

This matter also comes to the Board from an April 1999 RO 
rating decision that denied service connection for PTSD.  The 
veteran submitted a notice of disagreement in November 1999, 
and the RO issued a statement of the case in August 1999.  
The veteran submitted a substantive appeal in September 1999.

A hearing scheduled in April 2001 was canceled when the 
veteran failed to report.


REMAND

Records of an August 1998 VA psychological evaluation note 
the presence of a psychiatric disorder.  There is also 
evidence of hypertension in the claims folder. These 
conditions have neither been considered nor assigned 
evaluations by the rating board, and they should be in order 
to make a fully informed determination as to entitlement of 
the veteran to nonservice-connected pension.

VA's duty to assist includes providing the veteran with an 
examination to obtain sufficient clinical findings to rate 
each disability alleged or mentioned in the evidence, as well 
as an examination that takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); see also Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that each one of the 
veteran's disabilities must be rated under the provisions of 
the rating schedule.  Roberts, 2 Vet. App. 387.  Reports of 
the veteran's ongoing treatment for disabilities are relevant 
to his claim and should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board notes evidence in the claims folder of a below-the-
knee amputation of the veteran's right leg in 1984, which was 
necessitated by a gunshot wound.  The RO determined that the 
disability of the veteran's right leg and hip was the result 
of the veteran's own willful misconduct and not ratable for 
pension purposes.

The veteran has not been afforded a recent comprehensive 
examination to assess the impact of diseases and disabilities 
not the result of willful misconduct on his ability to 
maintain gainful employment.  The duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disability has 
on his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2000).

Accordingly, the veteran should be afforded examinations to 
access the nature and severity of his disabilities, including 
any psychiatric disorder and hypertension.  

Because the development referable to the pension claim could 
yield information relevant to the PTSD claim, consideration 
of the latter claim is being deferred pending completion of 
the development requested in this remand.  Should the veteran 
be diagnosed with PTSD in accordance with 38 C.F.R. 
§ 4.125(a), the RO should proceed with further development in 
this case to determine whether the veteran meets the 
eligibility requirements to establish service connection.

However, prior to attempting stressor verification, the RO 
should, once again, request from the veteran a statement 
containing as much detail as possible regarding the stressors 
to which he asserts he was exposed during service.  He should 
be asked to provide specific details of the claimed stressful 
events during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Court has held that requesting 
him to provide this level of information does not constitute 
either an impossible or onerous burden.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his disabilities, including 
any psychiatric disorder and 
hypertension, since 1999.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  The 
veteran should be advised of any records 
the RO is unable to obtain.

2.  The RO should arrange to have the 
veteran undergo such VA examinations as 
are necessary to evaluate the diagnosis 
and extent of each of his disabilities.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  All disabilities should be 
clearly identified and fully described.  
Each examiner should give a fully 
reasoned opinion as to what effect the 
disabilities found have on the veteran's 
ability to work, and state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.  Examiners should 
support their opinions by discussing 
medical principles as applied to the 
specific evidence in the veteran's case.  
In order to assist the examiners in 
providing the requested information, the 
claims folder should be made available to 
the examiners for review in conjunction 
with examinations, and the examiners 
should acknowledge such review in the 
examination report.

3.  If, and only if, the veteran is 
diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a), the RO should 
prepare a summary of all the veteran's 
claimed inservice stressors, if any, and 
attempt verification.

4.  After the above development, the 
rating action must assign separate 
evaluations for each of the veteran's 
disabilities, as well as include 
consideration of evaluating each of the 
disabilities under the provisions of 
38 C.F.R. § 3.321(b)(2) in accordance 
with Roberts.  The RO must report any 
disabilities which it determines are not 
ratable for pension purposes, because 
they are due to the veteran's own willful 
misconduct.  Reasons and bases supporting 
any such conclusion(s) must be set forth.  

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

6.  The RO should then review the 
veteran's claim for service connection 
for PTSD; and for nonservice-connected 
pension.

7.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


